DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Response to Amendments
Because the 12/29/2021 claim amendments are responsive, the 35 USC 112(b) rejections in the 9/29/2021 Final Action are withdrawn.
Status of claims: Claims 1, 3, and 5-14 are pending. Claims 2, 4, 15-18 were previously canceled. Claim 13 was previously withdrawn.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive, as explained below.
Applicant asserts that the prior art does not teach certain limitations of the claims as amended (see remarks at 10). Because those limitations are introduced through amendment, they are addressed in the prior art rejection below.
Applicant’s arguments regarding the MIYAGI reference (12/29/2021 remarks at 12-13) is the same as or similar to arguments presented previously (see 8/26/2021 remarks at 13-14). As such, Examiner’s reply from previous Actions (see 9/29/2021 Final Action at para. 6-8) can be applied here.
In response to applicant's arguments against the MIYAGI reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the 9/29/2021 Final Action, it would’ve been obvious to modify MIYAGI’s embodiment (as illustrated by fig. 9) to gradually increase the substrate’s rotation number from an initial rotation number to a maximum rotation number in the period between t9i and t10 (i.e., second period process), in view of MIYAGI’s own teachings and in view of YOKOYAMA’s teachings (see Final Action at para. 25-28).
Applicant asserts that MIYAGI’s para. 0183-190 “merely teaches decreasing the rotational speed when the liquid position moves from the center toward the edge, but fails to teach that the initial rotation number being lower than the maximum rotation number remains constant during the first period process of forming the dry region in the central portion and then increasing the rotation number up to the maximum rotation number” (remarks at 13). This is not persuasive for several reasons. First, the teachings of MIYAGI’s para. 0183-190 were fully discussed in the Final Action at para. 26-27. Second, MIYAGI’s para. 0189 states “the rotational preferably increased (2000 rpm or more, for example) when the liquid position P1 moves in the vicinity of the center WC of the substrate W . . . .” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim 1 recites that the resist film has a contact angle in a range of from 70° to 90° with respect to the cleaning liquid (see last 2 lines of claim 1). But the specification fails to support the recited broad genus of “cleaning liquid”; the specification only supports the narrow species of “DIW (Deionized water, pure water).” In particular, the specification discloses that: “The resist film for the EUV exposure may have a contact angle equal to or larger than 70°, for example, ranging from 70° to 90° with respect to, for example, DIW (Deionized water, pure water)” (see para. 0011). By contrast, Claim 12 recites the cleaning liquid is pure water.
Claims 3, 5-11, and 14 are rejected because they depend on claim 1.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the contact angle is “equal to or larger than 70°” at line 3-4. This conflicts with the “contact angle in a range of from 70° to 90°” recited in claim 1, because claim 1 recites a narrower limitation (i.e., from 70° to 90°) and claim 12 recites a broader limitation (i.e., equal to or larger than 70°). This conflict renders claim 12 indefinite. For purpose of examining claim 12, it’s interpreted as “contact angle in a range of from 70° to 90°.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAGI (US PGPUB 20120006361), in view of YOKOYAMA (US PGPUB 20070277930), KAI (US PGPUB 20160096203), and YOSHIHARA (US PGPUB 20130174873).
Regarding claim 1, MIYAGI teaches a substrate processing method of performing a liquid processing (paras. 0138-59, forming liquid layer on substrate followed by cleaning/drying) by supplying a processing liquid (supplying developing liquid, paras. 0138-43, fig. 10) onto a substrate (substrate W, fig. 10) horizontally held (see fig. 10) and rotated (rotating substrate W, fig. 10, paras. 0140-42) around a central axis thereof (see
MIYAGI teaches that the substrate has a resist film formed thereon (see para. 0006, 0077, 0095, 0129). The resist film inherently has a contact angle with respect to the cleaning liquid (rinse liquid, as explained above).
MIYAGI’s substrate processing method (an embodiment as illustrated by fig. 9-12) comprises: 
a discharge position moving process of moving a cleaning liquid nozzle (moving liquid nozzle 453a, figs. 11-12, para. 0149-50) and a gas nozzle (moving gas nozzle 453b, figs. 11-12, para. 0149-50) from a position above a central portion of the substrate (from a position above substrate W’s central portion, para. 0149-51, 0154-56, figs. 11-12) toward a position above a peripheral portion thereof (toward a position above substrate W’s peripheral portion, para. 0149-51, 0154-56, figs. 11-12);
wherein the cleaning liquid nozzle discharges the cleaning liquid (liquid nozzle 453a supplies rinse liquid to substrate W, para. 0148, fig. 11-12) to a surface of the substrate being rotated (substrate W rotates), and the gas nozzle discharges a gas (gas nozzle 453b supplies inert gas, para. 0145, 0151, fig. 11-12) toward a position (toward P2, figs. 11-12, para. 0145) adjacent to the position above the central portion of the substrate (P2 is adjacent to the position above substrate W's central portion, figs. 11(f), 12(b)) when viewed from a liquid arrival position (when viewing from P1, figs. 11-12) where the cleaning liquid reaches the substrate (rinse liquid reaches substrate W at P1, figs. 11-12, para. 0145, 0152);
wherein, in the discharge position moving process (liquid nozzle 453a and gas nozzle 453b move together, P1 and P2 move together, see fig. 11-12), a moving path (path M, para. 0150, figs. 11-12) of the liquid arrival position (P1) is divided at an intermediate position (a place that’s about half the radius of the substrate away from the substrate’s center, para. 0190; see also figs. 11-12, unlabeled intermediate position) between the central portion of the substrate and the peripheral portion (see figs. 11-12, between substrate W's center portion and peripheral portion) thereof;
a region between the central portion and the intermediate position is defined as a first region (para. 0190, region between substrate's center and a place that’s about half the radius of the substrate away from the center; see figs. 11-12, unlabeled first region);
a region between the intermediate position and the peripheral portion is defined as a second region (para. 0190, region between substrate's peripheral portion and a place that’s about half the radius of the substrate away from the center; see figs. 11-12, unlabeled second region);
a rotation number of the substrate is varied (changing substrate W’s rotation speed, para. 0134, 0189-90, fig. 9) such that the rotation number of the substrate (e.g., 1500 rpm or less, para. 0134, 0189-90, fig. 9) in a period (see fig. 9, between t10 and t11) during which the liquid arrival position (P1) is moved in the second region (decreasing rotational speed as the liquid position P1 comes close to the substrate’s peripheral edge, see para. 0134, 0189-90, fig. 9) becomes smaller than a maximum rotation number of the substrate (rotational speed is decreased from, e.g., 2000 rpm or more, para. 0134, 0189-90, fig. 9) in a period (see fig. 9, period between t9i and t10) during which the liquid arrival position (P1) is moved in the first region (rotating at a high speed, e.g., 2000 rpm or more, when the liquid position P1 moves in the vicinity of the center WC of the substrate W, see fig. 9, 12(a)-12(b), para. 0134, 0154-55, 0189-90).


    PNG
    media_image1.png
    615
    854
    media_image1.png
    Greyscale

MIYAGI teaches the discharge position moving process (from t9 to t11, see annotated fig. 9 above) includes a first period process (between t9 and t9i), a second period process (between t9i and t10), and a third period process (between t10 and t11). 
MIYAGI teaches a first period process
MIYAGI teaches a second period process (see annotated fig. 9, between t9i and t10) during which, after the formation of the dry region in the central portion (after dry region DA is formed in the first period), the gas nozzle discharging the gas (gas nozzle 453b) is moved in an outward direction in the first region (as explained above) from the central portion of the substrate toward the peripheral portion thereof (gas nozzle 453b starts moving from substrate W’s center to the periphery, see fig. 12(a)-12(b), para. 0154-55).
MIYAGI teaches a third period process (see annotated fig. 9, between t10 and t11) during which the rotation number of the substrate is gradually decreased (decreasing rotational speed of substrate W, as explained above; see also para. 0134, 0189-90, annotated fig. 9) as the gas nozzle discharging the gas (gas nozzle 453b) is moved in the outward direction in the second region (moving gas nozzle 453b in the second region, as explained above).
MIYAGI does not explicitly teach that: 
In the embodiment as illustrated by fig. 9, the initial rotation number is lower than the maximum rotation number; and 
In the embodiment as illustrated by fig. 9, “the rotation number of the substrate is gradually increased from the initial rotation number up to the maximum rotation number in all periods during which the discharging position moving process is performed.”
the cleaning liquid nozzle discharges the cleaning liquid (liquid nozzle 453a supplies rinse liquid) “slantly with respect to a surface of the substrate toward a downstream side of a rotational direction of the substrate.”
The resist film has a contact angle “in a range of from 70° to 90°” with respect to the cleaning liquid.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MIYAGI’s embodiment (as illustrated by fig. 9) to gradually increase the substrate’s rotation number (from an initial rotation number to a maximum rotation number) in the period between t9i and t10 (i.e., second period process), with reasonable expectation of drying the substrate, for at least three reasons.
First, MIYAGI expressly contemplates variations and modifications to its embodiments (para. 0215), and MIYAGI teaches that the substrate’s rotational speed is preferably increased when the liquid position P1—which moves together with gas nozzle 453b (see fig. 7, 11-14, /MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        para. 0145)—moves in the vicinity of the substrate’s center, and preferably decreased as the liquid position P1 comes close to the substrate’s peripheral edge (para. 0189). MIYAGI discusses this increase and then decrease in rotational speed in the context of the interaction between the rinse liquid and the inert gas (see para. 0185-86, 0190). To explain the teachings of para. 0189, fig. 9 can be used as an analogy or reference. Because gas is supplied between t9 and t11 in fig. 9, a person having ordinary skill in the art would understand that MIYAGI’s para. 0189 discusses increasing and decreasing rotational speed in a period analogous to the period between t9 and t11. As shown in fig. 9, P1 and gas nozzle 453b are not moved between t9 and t9i (para. 0152, nozzle is stopped), and rotational speed is decreased between t10 and t11 (para. 0134). Thus, a person skilled in the art would understand that MIYAGI’s para. 0189 discusses increasing the substrate’s rotational speed in a period analogous to the period between t9i and t10
Second, as MIYAGI explains, the substrate’s rotation number and the liquid arrival position P1 (P1 is related to the position of gas nozzle 453b, as explained above) are result-effective variables (para. 0183-89), because they affect the centrifugal force exerted on the rinse liquid, which in turn affect the rinse liquid’s splashing and the stability of the boundary between the liquid layer and the dry region (para. 0185-88). At a given rotation number, centrifugal force is smaller when P1 (and the position of gas nozzle 453b) is at/near the central portion and higher when P1 (and the position of gas nozzle 453b) is at/near the peripheral portion. And at a given liquid arrival position P1, centrifugal force is higher when rotation number increases (para. 0185-88). Given these teachings, a person having ordinary skill in the art would’ve been motivated, through routine experimentation, to increase the substrate’s rotation number (e.g., from initial to maximum) when P1 (and the position of gas nozzle 453b) is moving from the substrate’s central portion to peripheral portion. See MPEP § 2144.05.II.
Third, it’s well known in the substrate-processing art to increase the substrate’s rotation number while the gas nozzle is moved outward from the substrate’s center (see YOKOYAMA). For example, YOKOYAMA teaches a substrate-drying method that includes supplying a liquid from nozzle 145 and a gas from nozzle 113 to the substrate’s center (para. 0192, fig. 31A, 31C). In this state, the substrate’s rotational speed is increased and the nozzles are moved toward the substrate’s periphery (para. 0192). Therefore, it would be obvious to utilize the rotational speed as per Yokoyama in the teaching of Miyagi with the reasonable expectation of success.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, increasing 
In the resulting modification, as the gas nozzle is moved from the substrate’s central portion to the intermediate position in the second period process, the substrate’s rotation number is increased. Thus, because the rotation number in the second period process would be higher than the initial rotation number in the first period process and higher than the rotation number in the third period process, the rotation number in the second period process would correspond to “maximum rotation number, which is the highest in all periods during which the discharge position moving process is performed.”
The combination of MIYAGI and YOKOYAMA does not explicitly teach: 
the cleaning liquid nozzle discharges the cleaning liquid “slantly with respect to a surface of the substrate toward a downstream side of a rotational direction of the substrate.” 
The resist film has a contact angle “in a range of from 70° to 90°” with respect to the cleaning liquid.
KAI teaches substrate processing method (abstract) that discharges a cleaning liquid and a gas (para. 0048) to the substrate, just like MIYAGI, YOKOYAMA, and the present application. Thus KAI is analogous. KAI teaches the cleaning liquid nozzle (nozzle 32, fig. 6, para. 0049-50) discharges the cleaning liquid (rinse liquid, para. 0049-50) slantly with respect to a surface of the substrate (see fig. 5, para. 0049, indicating angle between discharged IPA and wafer surface) toward a downstream side of a rotational direction of the substrate (para. 0050, discharged toward a downstream side in the rotation direction of wafer). Discharging the cleaning liquid in this manner helps suppress the occurrence of liquid splashing (para. 0047, 0067-68).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MIYAGI and YOKOYAMA 
The combination of MIYAGI, YOKOYAMA, and KAI does not explicitly teach: 
The resist film has a contact angle “in a range of from 70° to 90°” with respect to the cleaning liquid.
YOSHIHARA teaches a substrate processing method (para. 0002) that supplies a cleaning liquid and a gas to the substrate (para. 0025, 0090), like MIYAGI, YOKOYAMA, KAI, and the present application. Thus YOSHIHARA is analogous. YOSHIHARA teaches supplying a cleaning liquid (pure water, para. 0087) to a substrate having a resist film (para. 0082, “a resist material having high water repellence”) with a contact angle of about 90° with respect to the cleaning liquid (para. 0082, 0093); this falls within the claimed range of “from 70° to 90°.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MIYAGI, YOKOYAMA, and KAI—with reasonable expectation of success—to apply the method to a substrate having a resist film with a contact angle of about 90° with respect to the cleaning liquid (see YOSHIHARA). MIYAGI, YOKOYAMA, KAI, and YOSHIHARA all teach supplying rinsing liquid (e.g., water), closely followed by drying gas, to rinse a substrate. MIYAGI already teaches the substrate has a resist film, which inherently has a contact angle with respect to the cleaning liquid (e.g., water). Moreover, it’s already well-known in the substrate-processing art to apply this rinse/dry method to a substrate having a resist film with contact angle of about 90° with see YOSHIHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A.
Regarding claim 3, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 2. MIYAGI teaches: in the third period process (as explained above), the rotation number of the substrate (rotation speed of substrate W) is decreased such that the rotation number of the substrate (substrate W) falls to 1500 rpm or less (para. 0189-90; see also fig. 9)—which is within the claimed range “from 1000 rpm to 2000 rpm”—at a time when the cleaning liquid nozzle (nozzles 453a) reaches an edge of the substrate (as P1 comes close to substrate's peripheral portion, para. 0189-90; see fig. 9, reaching 1500 rpm just before t11, i.e., as the nozzles are above the peripheral portion, see para. 0156).
Regarding claim 5, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. MIYAGI teaches: wherein the maximum rotation number of the substrate in the first region (as explained above) is 2000 rpm or more (fig. 9, para. 0134, 0189-90)—which is in the claimed range “from 2000 rpm to 3000 rpm.”
Regarding claim 6, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. MIYAGI teaches: wherein the intermediate position  (as explained above) is set to a position deviated from a center of the substrate (away from substrate W's central portion) in a diametrical direction (see para. 0190, 
Regarding claim 7, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate. Moreover, KAI teaches an angle of the cleaning liquid nozzle with respect to the surface of the substrate is set to be 15-30° (para. 0049)—which is in the claimed range “from 10° to 40°.”
Regarding claim 8, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate. Moreover, KAI teaches: wherein the cleaning liquid nozzle discharges the cleaning liquid toward the peripheral portion of the substrate (nozzle can be angled toward the periphery of substrate W, see fig. 6) such that, when viewed from above (see fig. 6), an angle (angle θ2, fig. 6, para. 0050) of the cleaning liquid nozzle with respect to the rotational direction of the substrate can be set as 10° (see fig. 6, para. 0050), which falls within the claimed range “equal to or larger than 10° and less than 25°.” Given this overlap, the claimed range is obvious. See MPEP § 2144.05.I. And because the nozzle’s angle is a result-effective variable—e.g., it helps suppress splashing when the wafer is rotated at high speed (KAI at para. 0068)—a person having ordinary skill in the art would’ve been motivated to optimize the nozzle’s angle through routine See MPEP § 2144.05.II. Moreover, applicant has not shown the criticality of the claimed range.
Regarding claim 10, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate.
Moreover, KAI teaches: wherein the cleaning liquid nozzle (nozzle 32) discharges the cleaning liquid (rinse liquid) toward the substrate (substrate W) at a position where the cleaning liquid (rinse liquid) passes through a straight path (see fig. 5, distance between discharge port 321 and liquid landing position R). This path is a side (see side b) in a right triangle (see annotated fig. below).

    PNG
    media_image2.png
    306
    365
    media_image2.png
    Greyscale

In this right triangle, side a is the distance between the nozzle 32 and the substrate, and it can be 3-7 mm (para. 0051). Side a is opposite of angle θ1, which can be 15-30 degrees (para. 0049). Nozzle 32 is perpendicular to the plane of the substrate and forms a 90° angle, which is opposite of side b. Side b is the straight path that the cleaning liquid travels.
Under the law of sines, a/sin A = b/sin B, where angle A is opposite of side a and angle B is opposite of side b. Here, suppose side a is 5 mm, angle A (i.e., angle θ1) is 20°, and angle B is 90°. Using the law of sines, side b is calculated to be 14.6 mm. In other words, the straight path that cleaning liquid travels can be 14.6 mm, which falls within the claimed range of “equal to or larger than 10 mm.”
Regarding claim 11, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid nozzle discharges the cleaning liquid slantly with respect to the substrate’s surface toward a downstream side of a rotational direction of the substrate.
KAI teaches: wherein a distance (distance, para. 0053) between a center of the liquid arrival position (liquid landing position R of the cleaning liquid, para. 0053, fig. 6) and a center of a gas arrival position (arrival position S of the gas, para. 0053, fig. 6) where the gas reaches the substrate (gas reaches substrate at arrival position S, para. 0053, fig. 6) can be set at 10 mm (para. 0053), which falls within the claimed range of “from 6 mm to 10 mm.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA to incorporate a distance of 10 mm between the liquid arrival position and the gas arrival position (as taught by KAI), with reasonable expectation of enhancing cleaning/drying. That’s because such distance is a result-effective variable: for example, it affects how the liquid and the gas interact (see MIYAGI at 0170), and affects splashing (see KAI at 0072). As a result, a person having ordinary skill in the art would’ve been See MPEP § 2144.05.II.
Regarding claim 12, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, the combination teaches wherein the cleaning liquid is pure water (see MIYAGI at para. 0116). As explained above, the combination teaches the surface of the substrate onto which the cleaning liquid is supplied has water-repellent property (substrate having resist film) with a contact angle of about 90° with respect to the cleaning liquid (e.g., pure water); this falls within the claimed range of “equal to or larger than 70” for the contact angle.
Regarding claim 14, MIYAGI teaches a computer-readable recording medium (controller 11 comprising CPU and memory, para. 0075; see also controller 490, fig. 8, para. 0126-27) having stored thereon computer-executable instructions. A generic computer-readable recording medium has computer-executable instructions stored thereon.
MIYAGI teaches: in response to execution, cause a substrate processing apparatus (processing device DEV, para. 0144), which is configured to perform a liquid processing by supplying a processing liquid onto a substrate (performing cleaning/drying step, para. 0144), to perform a substrate processing method as claimed in Claim 1 (as explained above, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA (as applied to claim 1), and as further evidenced by E. Shashi Menon and Pramila S. Menon, Section 4.1 Velocity of Flow, Working Guide to Pumps and Pumping Stations (Elsevier 2010).
Regarding claim 9, the combination of MIYAGI, YOKOYAMA, KAI, and YOSHIHARA teaches the substrate processing method of Claim 1. As explained above, MIYAGI teaches wherein the cleaning liquid nozzle (nozzle 453a) discharges the cleaning liquid (rinse liquid).
MIYAGI renders obvious “the cleaning liquid having a flow rate ranging from 200ml/min to 450ml/min” for at least two reasons. First, MIYAGI teaches the cleaning liquid has a flow rate of 150-800 mL/min (para. 0179), which overlaps with the claimed range of 200-450 ml/min; thus prima facie obviousness is established. See MPEP § 2144.05.I. Second, because flow rate is a result-effective variable—the flow rate affects how the liquid and the gas interact and the degree of splash (see MIYAGI at para. 0178)—a person having ordinary skill in the art would’ve been motivated to optimize the flow rate through routine experimentation. See MPEP § 2144.05.II.
MIYAGI also renders obvious “a flow velocity in a range from 0.5m/sec to 4.5m/sec,” for similar reasons. 
As a preliminary matter, for a liquid flowing through a tube (such as MIYAGI’s rinse liquid flowing through nozzle 453a), flow velocity (distance over time) can be calculated by dividing flow rate (volume over time) by area of flow (area). See E. Shashi Menon and Pramila S. Menon, 4.1 Velocity of Flow, Working Guide to Pumps and Pumping Stations - Calculations and Simulations, at 70 (Elsevier 2010). Here, because MIYAGI already teaches two of those variables—flow rate (see above) and area of flow (calculated from nozzle 453a’s inner diameter, 
For example, suppose the inner diameter of nozzle 453a is 2 mm, in which case, the area of flow would be 3.14 mm^2 (calculated from ℼ*(diameter/2)^2). Accordingly, the flow velocity would be 0.80 m/s to 4.25 m/s (calculated from (150 mL/min)/(3.14 mm^2) and (800 mL/min)/(3.14 mm^2)). Because this range of flow velocity falls within the claimed range of “from 0.5m/sec to 4.5m/sec,” the limitation is obvious. See MPEP § 2144.05.I. Likewise, because the nozzle’s inner diameter is result-effective variable—it affects how the rinse liquid and the gas interact (see MIYAGI at para. 0171)—a person having ordinary skill in the art would’ve been motivated to optimize through routine experimentation the nozzle’s inner diameter, which in turn affects the flow velocity. See MPEP § 2144.05.II.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714